UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6123


ANTHONY BENJAMIN,

                  Plaintiff - Appellant,

             v.

LIEUTENANT FRANZER; CORPORAL KRUGER; NURSE EDWARDS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-01253-JCC-JFA)


Submitted:    April 23, 2009                  Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Benjamin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony    Benjamin   appeals   the    district    court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         See Benjamin v. Franzer, No. 1:08-cv-

01253-JCC-JFA (E.D. Va. filed Dec. 23, 2008 & entered Dec. 24,

2008).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before   the   court   and    argument   would    not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2